DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
 The disclosure is objected to because of the following informalities: the Brief Description of the Drawings is not appropriate. Each Figure should be well defined. See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74. 
Appropriate correction is required.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1, line 19, “the switching device” lacks proper antecedent basis. 
In claim 11, “the first contacting member”  and “the core” lack proper antecedent basis. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 13, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillan et al. (US 6,160,320) hereafter “McMillan”.
Regarding claim 12, McMillan discloses a MEMS (micro-electromechanical system) switch (Fig. 10), comprising: a housing (the combination of 313 and 318), a switching assembly (320, ¶ [Abstract]), received in the housing and having a first side and a second side opposite to the first side in a thickness direction of the switching assembly (Fig. 10); a first actuation electrode (334), fixedly arranged on the housing and disposed at the first side of the switching assembly; a first contact (314), fixedly arranged on the housing and disposed at the first side of the switching assembly; a second actuation electrode (330), fixedly disposed on the switching assembly and disposed correspondingly to the first actuation electrode; a second contact (315), fixedly arranged on the housing and disposed at the second side of the switching assembly; a third actuation electrode (340), fixedly arranged on the housing, disposed at the second side of the switching assembly, and spaced from the switching assembly; and a fourth actuation electrode (344), fixedly disposed on the switching assembly and disposed correspondingly to the third electrode (Fig. 10); and wherein the switching assembly is configured in such a way that the switching assembly contacts with the first contact and a short circuit is formed between the first contact and the switching assembly in response to applying no voltage between the first actuation electrode and the second actuation electrode (C. 10, L 21-30).
Regarding claim 13, McMillan further teaches the switching assembly further comprises: a core (320); a first contacting member (the surface of 320 facing 314), disposed on the core at the first side of the switching assembly and facing towards the first contact (Fig. 10); and a second contacting member (the surface of 320 facing 315), disposed on the core at the second side of the switching assembly and facing towards the second contact (Fig. 10); wherein in response to applying a first voltage between the third actuation electrode and the fourth actuation electrode, the switching assembly is deflected such that the first contacting member is spaced apart from the first contact and the second contacting member is spaced apart from the second contact; and in response to applying a second voltage between the third actuation electrode and the fourth actuation electrode, the switching assembly is deflected towards the second contact such that the second contacting member is capable of contacting with the second contact. (C. 10, L 21-30 and C. 11, L 15-37).
Regarding claim 15, McMillan further teaches the switching assembly has a first end fixed with respect to the housing and a second end free to displace and rotatable with respect to the housing (Fig. 10); wherein a distance from the first actuation electrode to the first end of the switching assembly is less than a distance from the first contact to the first end of the switching assembly (Fig. 10).
Regarding claim 19, McMillan further teaches the housing comprises:
a substrate (318), and a cover (313), assembled with the substrate, wherein the cover and the substrate cooperatively form a receiving space (Fig. 10), and the switching assembly is disposed in the receiving space (Fig. 10); wherein the first actuation electrode and the first contact are fixedly disposed on the substrate; and the second contact is fixedly disposed on the cover (Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan in view of Maling et al. (US 2014/0054728) hereafter “Maling”.
Regarding claim 1, McMillan discloses a MEMS (micro-electromechanical system) switch (Fig. 10), comprising: a housing (the combination of 313 and 318), a switching assembly (320, ¶ [Abstract]), received in the housing and having a first side and a second side opposite to the first side in a thickness direction of the switching assembly (Fig. 10); wherein the switching assembly is switchable among a first closed state (320 and 314 are in contact), a second closed state (320 and 315 are in contact), and an open state (open state); a first actuation electrode (334), fixedly arranged on the housing, disposed at the first side of the switching assembly, and spaced apart from the switching assembly (Fig. 10); a first contact (314), fixedly arranged on the housing, disposed at the first side of the switching assembly, and spaced apart from the switching assembly and the first actuation electrode (Fig. 10); a second actuation electrode (330), fixedly disposed on the switching assembly and disposed correspondingly to the first actuation electrode (Fig. 10); a second contact (315), fixedly arranged on the housing, disposed at the second side of the switching assembly, and spaced apart from the switching assembly (Fig. 10); a third actuation electrode (340), fixedly arranged on the housing, disposed at the second side of the switching assembly, and spaced from the switching assembly (Fig. 10); and a fourth actuation electrode (344), fixedly disposed on the switching assembly and disposed correspondingly to the third electrode (Fig. 10); in response to applying no voltage between the first actuation electrode and the second actuation electrode, the switching assembly is in the first closed state and contacts with the first contact (C. 10, L 21-30); in response to applying a first voltage between the third actuation electrode and the fourth actuation electrode, the switching assembly is driven to deflect such that the switching assembly is in the open state and spaced apart from both the first contact and the second contact; and in response to applying a second voltage between the third actuation electrode and the fourth actuation electrode, the switching assembly is driven to deflect such that the switching assembly is in the second closed state and contacts with the second contact (C. 11, L 15-37).
McMillan fails to disclose the switching assembly has a stress gradient along the thickness direction.
Maling teaches a MEMS switch in which the switching assembly has a stress gradient along the thickness direction (¶ [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified McMillan’s device according to known methods to incorporate the teachings of Maling to employ a known material for the beam which has a stress gradient in order to enhance the performance of MEMS device as taught by Maling (¶ [0005]). 
Regarding claim 2, McMillan further teaches the switching assembly has a first end fixed with respect to the housing and a second end free to displace and rotatable with respect to the housing (Fig. 10); wherein a distance from the first actuation electrode to the first end of the switching assembly is less than a distance from the first contact to the first end of the switching assembly (Fig. 10).
Regarding claim 3, McMillan teaches the switching assembly further comprises: a core (320); a first contacting member (the surface of 320 facing 314), disposed on the core at the first side of the switching assembly and facing towards the first contact (Fig. 10); and a second contacting member (the surface of 320 facing 315), disposed on the core at the second side of the switching assembly and facing towards the second contact (Fig. 10); wherein in response to the switching device being in the first closed state, the first contacting member contacts with the first contact; and in response to the switching device being in the second closed state, the second contacting member contacts with the second contact (C. 10, L 21-30 and C. 11, L 15-37).
Regarding claim 9, McMillan further teaches the housing comprises:
a substrate (318), and a cover (313), assembled with the substrate, wherein the cover and the substrate cooperatively form a receiving space (Fig. 10), and the switching assembly is disposed in the receiving space (Fig. 10); wherein the first actuation electrode and the first contact are fixedly disposed on the substrate; and the second contact is fixedly disposed on the cover (Fig. 10).
Regarding claim 10, McMillan further teaches a first fixing member; wherein the switching assembly has a first end fixedly connected to the substrate via the first fixing member and a second end opposite to the first end; wherein the second end of the switching assembly is free to displace and rotatable with respect to the housing (C. 10, L 21-30); or the second end of the switching assembly is supported by an elastic member; or the second end of the switching assembly is fixedly connected to the substrate via a second fixing member.
Regarding claim 11, McMillan further teaches the first actuation electrode and the first contact are disposed at the same side of the first contacting member that is opposite to the core (Fig. 10).

Allowable Subject Matter
Claims 4-8 and 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 14, the prior art fails to disclose or teach the core comprises at least two sub- layers, and stresses of the at least two sub-layers are different from each other; and/or the first contacting member has a first stress, and the second contacting member has a second stress which is not equal to the first stress; and/or the first contacting member has a first thickness, and the second contacting member has a second thickness which is not equal to the first thickness; and/or the first contacting member has a first pattern, and the second contacting member has a second pattern different from the first pattern; and/or the first contacting member is made of a first material, and the second contacting member is made of a second material different from the first material; and/or a length of the first contacting member in a direction substantially perpendicular to the thickness direction is greater than a length of the core in the direction substantially perpendicular to the thickness direction, and a length of the second contacting member in the direction substantially perpendicular to the thickness direction is less than the length of the core; and/or the core is in shape of a step; and/or the core is made of metal and has a stress gradient in the thickness direction.
Regarding claims 5 and 16, the prior art fails to disclose or teach the switching assembly further comprises: a first dielectric member, fixed at one side of the first contacting member opposite to the core, and a second dielectric member, fixed at one side of the second contacting member opposite to the core; wherein the first contacting member has a first contacting portion, and the first contacting portion is exposed from the first dielectric member and capable of contacting with the first contact when the switching assembly in the first closed state; and the second contacting member has a second contacting portion, and the second contacting portion is exposed from the second dielectric member and capable of contacting with the second contact when the switching assembly is in the second closed state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMAN MALAKOOTI/           Examiner, Art Unit 2833      
                                                                                                                                                                                       
/renee s luebke/Supervisory Patent Examiner
Art Unit 2833